Order entered July 3, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00596-CV

                       ARCH INSURANCE COMPANY, Appellant

                                              V.

          UNITED STATES YOUTH SOCCER ASSOCIATION, INC., Appellee

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-03007-2010

                                          ORDER
       Jennafer G. Groswith and Wilson, Elser, Moskowitz, Edelman & Dicker, LLP’s

unopposed motion to withdraw as counsel is GRANTED. We DIRECT the Clerk of Court to

remove Jennafer G. Groswith and Wilson, Elser, Moskowitz, Edelman & Dicker, LLP as counsel

of record for appellant. We DIRECT the Clerk of Court to send a copy of this order and all

future correspondence to appellant’s attorney Bryan D. Pollard at FisherBroyles, LLP, 100

Highland Park Village, Suite 200, Dallas, Texas 75205.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE